Exhibit 10.2

AMENDED AND RESTATED ASBURY AUTOMOTIVE GROUP, INC.

KEY EXECUTIVE INCENTIVE COMPENSATION PLAN

(Effective January 1, 2004, Amended and Restated as of March 25, 2009)

SECTION 1. Purpose. The purpose of the Asbury Automotive Group, Inc. Key
Executive Incentive Compensation Plan (the “Plan”) is to attract, retain and
motivate highly qualified individuals who are key executives of Asbury
Automotive Group, Inc. (the “Company”), and its subsidiaries and affiliates
(together with the Company and their and its successors, “Asbury”); to obtain
the best possible performance from each Participant; to further underscore the
importance of achieving particular business objectives established for Asbury;
and to include in Participants’ compensation package a bonus component that is
tied directly to the achievement of those objectives. Such bonus component is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
and the Plan shall be interpreted accordingly.

SECTION 2. Definitions. For the purposes of the Plan, the following terms shall
have the following meanings:

“Asbury” shall have the meaning set forth in Section 1.

“Awards” shall mean the incentive awards made pursuant to the Plan.

“Board of Directors” shall mean the Board of Directors of the Company.

“Code” shall have the meaning set forth in Section 1.

“Committee” shall mean the Compensation Committee of the Board of Directors.

“Company” shall have the meaning set forth in Section 1.

“Covered Person” shall have the meaning set forth in Section 12(f).

“Eligible Employee” shall mean an Employee who is an executive officer of
Asbury, as determined by the Committee.

“Employee” shall mean an individual who is on the active payroll of Asbury at
any time during the period for which an Award is made under the Plan.

“Establishment Period” shall have the meaning set forth in Section 5.

“Participant” shall mean an Eligible Employee who is selected by the Committee
to participate in the Plan.

“Performance Period” shall mean a full fiscal year of the Company or other
period of time (which may be longer or shorter than a full fiscal year of the
Company, to the extent consistent with Section 162(m) of the Code) determined by
the Committee.

“Plan” shall have the meaning set forth in Section 1.

“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder.

SECTION 3. Effective Date; Term. The Plan became effective as of January 1,
2004, and was approved by the Company’s stockholders at the Company’s 2004
Annual Meeting of Stockholders on June 3, 2004, and, subject to Section 9, shall
remain in effect until such time as it shall be terminated by the Board of
Directors. The Plan supersedes all previous bonus plans. The Plan was
subsequently amended and restated to include the revised requirements of
Section 409A of the Code, which amendment and restatement was approved by the
Committee on November 21, 2008. The Plan is hereby further amended and restated
to include additional performance criteria and to clarify provisions relating to
the length of Performance Periods, which amendment and restatement was approved
by the Committee on March 25, 2009.

 

1



--------------------------------------------------------------------------------

SECTION 4. Maximum Awards. Awards payable with respect to any fiscal year of the
Company to any Participant shall not exceed $5,000,000.

SECTION 5. Eligibility. (a) Within the first 90 days of the applicable
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code) (the “Establishment Period”), the Committee shall
select those Eligible Employees who shall participate in the Plan for such
Performance Period. In determining those Eligible Employees who are selected to
participate in the Plan, the Committee shall give consideration to the
contribution made by the Employee to the achievement of Asbury’s established
objectives and such other matters as it shall deem relevant. The Committee shall
have the authority at any time prior to the payment of Awards for the applicable
Performance Period to remove Participants from the Plan for that Performance
Period.

(b) To be eligible to receive an Award, the Eligible Employee must be employed
on the date Asbury makes payments with respect to Awards for the applicable
Performance Period. Notwithstanding the foregoing, in the discretion of the
Committee, Awards may be made to Eligible Employees who have retired or whose
employment has terminated after the beginning of the Performance Period for
which an Award is made, or to the designee or estate of an Eligible Employee who
died prior to the date on which Asbury makes payments with respect to Awards for
the applicable Performance Period, but not unless and until the Committee has
certified attainment of the relevant performance goals in accordance with
Section 7(b).

SECTION 6. Awards. (a) Subject to the terms of the Plan, the Committee shall
have the authority to determine the terms of any Award.

(b) Within the Establishment Period, the Committee shall establish in writing
(i) the length of the Performance Period, (ii) the Eligible Employees who shall
participate in the applicable Performance Period, (iii) the target/maximum Award
payable to each Participant and (iv) the performance goal(s) for Awards granted
for that Performance Period. The performance goal(s) that may be selected by the
Committee shall be based upon one or more of the following criteria: (A) net
income before or after taxes, (B) earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization), (C) operating
income, (D) earnings per share, (E) return on stockholders’ equity, (F) return
on investment, (G) return on assets, (H) level or amount of acquisitions,
(I) share price, (J) profitability/profit margins, (K) market share,
(L) revenues or sales (based on units and/or dollars), (M) costs, (N) cash flow,
(O) working capital, (P) objective measures of customer satisfaction,
(Q) objective measures of objective measures of employee satisfaction,
(R) expense levels and expense ratios, (S) gross margin and gross margin ratios,
(T) employee turnover, (U) implementation of systems, (V) completion of
projects, (W) level or amount of divestitures, (X) goals related to
capitalization or restructuring of the balance sheet, and (Y) goals related to
management or expense restructuring. The foregoing criteria may, as determined
by the Committee, relate to the Company, one or more of its subsidiaries,
affiliates, divisions or operational units, or any combination of the foregoing,
and may be applied on an absolute basis and/or be relative to one or more peer
companies or indices or any combination thereof. To the extent required under
Section 162(m) of the Code, within the Establishment Period, the Committee shall
define, in writing and in an objective fashion, the manner of calculating the
performance criteria it selects to use for the applicable Performance Period in
order to determine whether the applicable performance goal(s) have been
attained.

(c) The Committee is authorized at any time during the Establishment Period, or
any time thereafter (but only to the extent the exercise of such authority after
the Establishment Period would not cause the applicable Awards to fail to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code), in its sole and absolute discretion, to adjust or modify the
calculation of performance goal(s) for the applicable Performance Period to the
extent permitted under Section 162(m) of the Code (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its subsidiaries, affiliates,
divisions or operating units (to the extent applicable to such performance
goal(s)) or (ii) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its subsidiaries,
affiliates, divisions or operating units (to the extent applicable

 

2



--------------------------------------------------------------------------------

to such performance goal(s)), or the financial statements of the Company or any
of its subsidiaries, affiliates, divisions or operating units (to the extent
applicable to such performance goal(s)), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.

SECTION 7. Payment of Awards. (a) Awards payable under the Plan for a
Performance Period shall be paid in cash to Participants as soon as
administratively possible following completion of the performance goal
certifications required by Section 7(b), but in any event within the period
required by Section 409A such that it qualifies as a “short-term deferral”
pursuant to Section 1.409A-1(b)(4) of the Department of Treasury regulations,
unless the Committee shall determine that any Award or any portion thereof shall
be deferred pursuant to an approved deferred compensation plan in accordance
with Section 409A. In no event may a Participant receive any payment (i) in
respect of an Award unless and until, and only to the extent that, the
performance goal(s) for the applicable Performance Period are achieved and
certified by the Committee in accordance with Section 7(b) and (ii) of any Award
in excess of the limitation set forth in Section 4.

(b) Following the completion of the applicable Performance Period, the Committee
shall meet to review and certify in writing whether, and to what extent, the
performance goal(s) for the Performance Period have been achieved. If the
applicable performance goal(s) have been achieved, the Committee shall then
determine the actual size of each Participant’s Award for the Performance
Period. In determining the actual size of an individual Award for a Performance
Period, the Committee may, in its sole judgment, reduce or eliminate the maximum
Award payable to the Participant for the Performance Period.

SECTION 8. Administration and Interpretation. (a) The Committee shall have full
authority to administer the Plan. The Committee shall have full power to
construe and interpret the Plan, establish and amend rules and regulations for
its administration, correct any defect, supply any omission and reconcile any
inconsistency in the Plan and any Award, and perform all other acts relating to
the Plan, including the delegation of administrative responsibilities, that it
believes reasonable and proper and in conformity with the purposes of the Plan
and the requirements of Section 162(m) of the Code.

(b) The Committee has sole responsibility for selecting Eligible Employees and
Participants, establishing performance goals, setting Performance Periods,
setting target/maximum Award amounts, certifying whether performance goals have
been attained and determining actual Award amounts.

(c) Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and/or administration of the Plan shall be
final, conclusive and binding on all persons affected thereby.

(d) In no event shall any discretionary authority granted to the Committee by
the Plan be used to (i) provide payment in respect of any Award if the
performance goal(s) for the applicable Performance Period have not been attained
and certified by the Committee, (ii) increase an Award for any Participant
following the Establishment Period or (iii) increase an Award above the maximum
amount payable under Section 4 of the Plan.

SECTION 9. Amendment/Termination. The Committee shall have the right to amend
the Plan from time to time or to repeal it entirely or to direct the
discontinuance of Awards either temporarily or permanently; provided, however,
that no amendment of the Plan that changes (i) the persons eligible to receive
Awards under the Plan, (ii) the criteria that may be used to set performance
goals under the Plan, as set forth in Section 6(b), or (iii) the maximum Award
payable to an Eligible Employee, as set forth in Section 4, shall be effective
before approval by shareholders in a manner that complies with the requirements
of Section 162(m) of the Code.

SECTION 10. Special Awards and Other Plans. (a) Nothing contained in the Plan
shall prohibit Asbury from establishing other special awards or incentive
compensation plans providing for the payment of incentive compensation to
Employees (including Eligible Employees).

 

3



--------------------------------------------------------------------------------

(b) Payments or benefits provided to an Eligible Employee under any stock,
deferred compensation, savings, retirement or other employee benefit plan are
governed solely by the terms of such plan.

SECTION 11. Rights of Eligible Employees. (a) Neither the Plan, nor the adoption
or operation of the Plan, nor any documents describing or referring to the Plan
(or any part hereof) shall confer upon any Employee any right to continue in the
employ of Asbury.

(b) No individual to whom an Award has been made or any other party shall have
any interest in any asset of Asbury until such amount has been paid.

(c) No right or interest of any Participant in the Plan shall be assignable or
transferable, or subject to any claims of any creditor or subject to any lien.

SECTION 12. Miscellaneous. (a) All expenses and costs incurred in connection
with the operation of the Plan shall be borne by Asbury, and no part therefor
(other than the amounts of Awards under the Plan) shall be charged against the
maximum limitation of Section 4.

(b) All Awards are subject to withholding, where applicable, for Federal, state,
local and foreign taxes.

(c) Any provision of the Plan that is held to be invalid, illegal or
unenforceable (whether in whole or in part) shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions of the Plan shall not be affected
thereby.

(d) The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware (without regard to principles of conflicts of law).

(e) All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, including any
purchaser of all or substantially all the assets of the Company.

(f) No member of the Board of Directors, the Committee or any employee of Asbury
(each such person, a “Covered Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award hereunder. Each Covered Person shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken
under the Plan or any Award Agreement and (ii) any and all amounts paid by such
Covered Person, with the Company’s approval, in settlement thereof, or paid by
such Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person; provided that the Company shall have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s Restated Certificate
of Incorporation or Restated Bylaws, as a matter of law, or otherwise, or any
other power that the Company may have to indemnify such persons or hold them
harmless.

 

4



--------------------------------------------------------------------------------

(g) To the extent applicable, the Plan and the Awards shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of the Plan to the
contrary, in the event that the Committee determines that any Award may be
subject to Section 409A, the Committee may adopt such amendments to the Plan and
the applicable Award or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(i) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Section 409A and thereby avoid the application of
penalty taxes under Section 409A.

 

5